COURT OF APPEALS OF VIRGINIA


Present:   Chief Judge Moon, Senior Judges Cole and Duff


CRAIG MANUFACTURING COMPANY
AND
ROYAL INSURANCE COMPANY OF AMERICA
                                           MEMORANDUM OPINION *
v.   Record No. 0232-95-3                      PER CURIAM
                                              NOVEMBER 21, 1995
JOSEPHINE BRADFIELD

         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            (Richard D. Lucas; Frank K. Friedman; Woods,
            Rogers & Hazlegrove, on briefs), for appellants.
            (Richard M. Thomas; Rider, Thomas, Cleaveland,
            Ferris & Eakin, on brief), for appellee.



     Craig Manufacturing Company and its insurer (hereinafter

collectively referred to as "employer") contend that the Workers'

Compensation Commission erred in finding that (1) Josephine

Bradfield's bilateral carpal tunnel syndrome qualifies as a

"disease" under the Workers' Compensation Act ("the Act"); and

(2) on February 23, 1994, Dr. Binnings communicated to Bradfield

that she suffered from an occupational disease.    Upon reviewing

the record and the briefs of the parties, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

commission's decision.   Rule 5A:27.
     The facts are not in dispute.     Beginning in July 1993,

Bradfield worked forty hours per week for employer as a presser.

 In her job, she handled, ironed, and steamed garments at the

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
rate of one garment every two minutes.   Approximately two weeks

before February 23, 1994, Bradfield began to experience numbness

in her hands.

     On February 23, 1994, Dr. Clement B. Binnings, Jr. examined

Bradfield.   Dr. Binnings diagnosed an overuse syndrome related to

Bradfield's work.   As a result of positive nerve conduction

studies, Dr. Binnings referred Bradfield to Dr. Brian A. Torre,

an orthopedic surgeon.   On March 21, 1994, Dr. Torre diagnosed

carpal tunnel syndrome caused by Bradfield's work activities.

Bradfield subsequently underwent carpal tunnel release surgery.
                                I.

     We recently held in Perdue Farms, Inc. v. McCutchan, 21 Va.

App. 65, 68, 461 S.E.2d 431, 435 (1995), that the general medical

definition of carpal tunnel syndrome places it within the

definition of disease set forth in Piedmont Mfg. Co. v. East, 17
Va. App. 499, 503, 438 S.E.2d 769, 772 (1993).   As in Perdue,

Bradfield's condition did not present as an obvious, sudden,

mechanical or structural change in her body.    Based upon our

holding in Perdue and upon Dr. Torre's diagnosis, we conclude
that credible evidence supports the commission's finding that

Bradfield's carpal tunnel syndrome is a condition characterized

as a "disease" within the meaning of the Act.

                                II.

     The commission held that Dr. Binnings told Bradfield on

February 23, 1994 that her condition was work-related.   The




                                 2
testimony of Bradfield and Dr. Binnings supports this finding.

Because credible evidence demonstrates that Dr. Binnings clearly

informed claimant on February 23, 1994 that she suffered from a

specific condition which arose out of and in the course of her

employment, we cannot say as a matter of law that the commission

erred in awarding her compensation beginning on that date.

     For these reasons, we affirm the commission's decision.

                                        Affirmed.




                                3